Case 1:19-cv-00093-SPW-TJC. Document 12 Filed 06/01/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
JOSE MARTINEZ, JR.,
CV 19-93-BLG-SPW

Plaintiff,

VS. ORDER ADOPTING
. MAGISTRATE’S FINDINGS

CORRECTIONAL HEALTH AND
PARTNERS, et al., RECOMMENDATIONS

Defendants. —

 

The United States Magistrate Judge filed Findings and Recommendations on
April 23, 2020. (Doc. 8.) The Magistrate recommended dismissing C.O. Miller as
a Defendant. (/d. at 1-2.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendations. Federal Rule of Civil Procedure 6(d) extends that period by 3
days when a party is served by mail. No objections were filed. When neither party.
objects, this Court reviews the Magistrate’s Findings and Recommendations for
clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309, 1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite
Case 1:19-cv-00093-SPW-TJC Document 12 Filed 06/01/20 Page 2 of 2

and firm conviction that a mistake has been committed.” United States v. Syrax,
235 F.3d 422, 427 (9th Cir. 2000).

After reviewing the Findings and Recommendations, this Court does not
find that the Magistrate committed clear error. Plaintiff did not name C.O. Miller
as a Defendant or raise any allegations against him in Plaintiff's Amended
Complaint. Accordingly,

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 8) are ADOPTED IN FULL.

IT IS FURTHER ORDERED that C.O. Miller is DISMISSED as a

Defendant in this action.

st
DATED this /~ day of June, 2020.

a

“ SUSAN P. WATTERS
United States District Judge
